               IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                             1:16 CR 39

UNITED STATES OF AMERICA                 )
                                         )
      v.                                 )
                                         )            ORDER
DANNY TERON RONEY,                       )
                                         )
                 Defendant.              )
____________________________________     )

      This matter is before the Court on the Motion for Termination of

Guardian ad Litem (Doc. 313) and Motion to Seal Dkt. 313 (Doc. 314) filed by

Meghann K. Burke.

      On September 20, 2018, Ms. Burke was appointed Guardian ad Litem

for Defendant. As Defendant has now been deemed competent for trial, Ms.

Burke requests that the Court terminate her appointment. The Government

and defense counsel do not object.

      Ms. Burke further requests that her motion seeking termination of her

appointment be sealed.

      For the reasons stated therein, the Motion for Termination of Guardian

ad Litem (Doc. 313) is GRANTED, and Ms. Burke’s appointment as Guardian

ad Litem is hereby TERMINATED.
      In addition, the Motion to Seal Dkt. 313 (Doc. 314) is GRANTED, the

Motion for Termination of Guardian ad Litem (Doc. 313) is hereby SEALED

and shall remain sealed until further order of the Court.



                                      Signed: September 25, 2019
